561 N.W.2d 889 (1997)
Sylvia COHEN, Appellant,
v.
LITTLE SIX, INC., d/b/a Mystic Lake Casino, Respondent.
No. C6-95-928.
Supreme Court of Minnesota.
January 21, 1997.

ORDER
WHEREAS, by order filed on April 16, 1996, this court stayed all proceedings pending final disposition by this court in Gavle v. Little Six, Inc. d/b/a Mystic Lake Casino, 534 N.W.2d 280 (Minn.App.1995), pet. for rev. granted (September 28, 1995); and
WHEREAS, the court issued its decision in Gavle by its filing on October 31, 1996 and that decision is controlling;
IT IS FURTHER ORDERED that the decision of the court of appeals filed February 13, 1996 in the above-entitled matter be, and the same is, affirmed without further proceedings. See Gavle v. Little Six, Inc., 555 N.W.2d 284 (Minn.1996).
              BY THE COURT:
              /S/ Alexander M. Keith
                  Chief Justice